Title: January [1780]
From: Washington, George
To: 

 


1st. Clear—cold & freezing with little wind.
 


2d. Very cold—about noon it began to Snow, & continued without intermission through the day, & night. The wind high & variable, but chiefly from the west & No. West.
 


3d. The same weather as yesterday—to wit cold & stormy—wind from the same point.
 


4th. Very cold with high winds from the west & No. West and intermitting Snow.
 


5th. Cloudy till the afternoon—when the Sun appeared.
 


6th. Snowing & Sunshine alternately—cold with the Wind and west & No. West & encreasing—Night very stormy. The Snow which in general is Eighteen Inches deep, is much drifted—roads almost impassable.
 


7th. Very boisterous, from the West & No. West & sometimes Snowing, which being very dry drifted exceedingly. Night intensely cold and freezing—Wind continuing fresh.
 


8th. Morning cold & Windy from the No. West. Mid-day and afternoon more moderate and less Windy—Weather clear. After Sunset it again turned very cold the Wind freshning from the No. West.
 


9th. Morning clear and cold the Wind (though not high) from the No. West—Mid-day moderate with but little Wind—the evening cold though the wind had shifted to the Southward.
 


10th. Morning clear and Mild—Wind at So. East. Before noon it clouded & about two began to Snow & continued to do so all the afternoon & evening.
 


11th. Clear and moderate with little or no Wind in the foren[oo]n but rather cloudy—variable Wind in the afternoon.
 



12th. Variable weather with a little Snow in the day & more in the Night. In the whole a fall of about three Inches. In the afternoon it turned very cold.
 


13th. Wind fresh at No. West and exceeding cold. Weather clear and frost very severe.
 


14th. Clear & cold—Wind steadily from the West—but not hard.
 


15th. Wind at No. West—Weather clear but not cold. Of a sameness through the day.
 


16th. Fine morning, and pleast. day though cool—but little Wind & that Southerly.
 


17th. Morning cloudy and great appearances of Snow. Mid day clear with a disposition to thaw, but the wind shifting to No. West it turned exceeding cold & froze hard.
 


18th. Clear & cold—Wind at No. Wt. but not very fresh.
 


19th. Clear—Morning tolerably pleasant—Evening cold—Wind at No. West but not very fresh.
 


20th. Intensely cold & freezing—Wind very fresh from the No. West the whole day.
 


21st. In the Night the Wind shifted to the Southward & the severity of the cold abated. The day pleasant with but little Wind & that abt. So. Wt. till the evening when it got more to the Westward blew fresh, & grew colder.
 


22d. Tolerably pleasant with but little wind from the westward. At Night it grew cold & froze severely.
 


23d. Wind westerly & little of it. Air fresh & no thawing even in the Sun South of the House.
 


24th. Clear in the forenoon and cloudy afternoon—Cold but little or no Wind—but that Westerly—No thaw.
 


25th. Clear and pleasant, yet cold—wind contg. to the Westwd.
 



26th. Wind for the most part of the day Southerly—but cold & sharp air notwithstanding—Weather clear.
 


27th. Cold in the Morning with a little Snow—clear Midday & afternoon with the Wind at West.
 


28th. Very cold—the Wind being fresh from the No. West—Frost severe.
 


29th. Clear and cold without much wind—which in the forenoon was Westerly & in the afternoon to Southwd.
 


30th. Warm and clear in the forenoon with the Wind at South & thawing fast—afternoon cold & freezing. Wind getting to the No. West and blowing fresh particularly in the Night.
 


31st. Very cold & freezing—Wind being fresh from the No. West the whole day.
